DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 10-20 are amended.
Claim 21 is new.
Claims 1-21 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on November 5, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0026146 to Peffers et al. in view of U.S. Patent Pub. No. 2020/0210402 to Hu et al., U.S. Patent Pub. No. 2020/0127861 to Doshi et al., and U.S. Patent Pub. No. 2021/0117577 to Robitaille et al.
Per Claim 1: Peffers discloses:
A blockchain integrated station comprising a blockchain node device, the blockchain node device comprising: (see Peffers at ¶ 85: FIG. 10 illustrates circuitry 1000 for blockchain transaction acceleration according to embodiments of the disclosure.)
a smart network card configured to: (see Peffers at ¶ 85: The depicted (e.g., smart) NIC 1004 may offload computationally expensive (e.g., ECDSA) key recovery and signature validation to dedicated circuits on the accelerator 1006 (e.g., FPGA or ASIC).)
perform a transaction [processing] on a first transaction with one or more nodes in a blockchain network that comprises the blockchain node device; and (see Peffers at ¶ 85: The NIC 1004 and/or accelerator 1006 may track block content and send out requests to peers for any missing transactions.  See also FIG. 10: NIC 1004 verifies transaction signatures, verifies block signatures, and requests missing transactions.)
based on a determination that the first transaction passes the transaction [processing], send the first transaction to at least one central processing unit; (see Peffers at FIG. 10: NIC sends transaction/block ID, transaction/block bytes, and recovered public key to CPU.)
the at least one central processing unit configured to: (see 
receive the first transaction from the smart network card; and (see Peffers at FIG. 10: CPU receives transaction/block ID, transaction/block bytes, and recovered public key from the NIC.)
send a second transaction associated with the first transaction to a smart contract processing chip, [[wherein the second transaction is used to call a smart contract]]; and (see Peffers at ¶ 87: In one embodiment, socket 1002 (e.g., or a core) is to send (e.g., in response to an instruction being decoded into a decoded instruction by a decoder circuit and the decoded instruction being executed by an execution unit (circuit)) a message (e.g., command) into the accelerator, for example, as an offload for the accelerator to process (e.g., outgoing) blockchain messages and/or to configure the accelerator to perform blockchain operations. In one embodiment, (e.g., during startup) there is a configuration phase where the socket (e.g., or core) prepares the accelerator to perform the desired functionality (e.g., one or more of the functionalities discussed herein).)
the smart contract processing chip configured to: (see Peffers at FIG. 10: Accelerator 1006.)
receive the second transaction from the at least one central processing unit; (see Peffers at ¶ 87: In one embodiment, socket 1002 (e.g., or a core) is to send (e.g., in response to an instruction being decoded into a decoded instruction by a decoder circuit and the decoded instruction being executed by an execution unit (circuit)) a message (e.g., command) into the accelerator, for example, as an offload for the accelerator to process (e.g., outgoing) blockchain messages and/or to configure the accelerator to perform blockchain operations. In one embodiment, (e.g., during startup) there is a configuration 
However, the Peffers fails to disclose, but Hu, an analogous art of dedicated smart contract processing hardware, discloses:
execute the smart contract. (see Hu at ¶ 60: As described above, system 400 may be specifically programmed to execute, and perform distributed ledger operations associated with, particular smart contracts or types of smart contracts. The array of execution units included in system 400 (i.e., at least execution engine 416, DMA engine 418, and crypto engine 422) may be capable of performing each distributed ledger operations required to execute a smart contract. As such, the hardware device (or system 400) may be configured to fully execute any smart contract. For example, by programming the programmable hardware device (or system 400), the array of execution units may be configured to execute any smart contract now known or future developed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one accelerator disclosed in Peffers to execute a smart contract as disclosed in Hu.  One of ordinary skill in the art would have been motivated to do so to reduce the risks associated with attacks from hackers while executing the smart contracts (see Hu at ¶ 17).
However, the combination of Peffers and Hu fails to disclose, but Doshi, an analogous art of smart network interface cards, discloses:
perform a transaction consensus on a first transaction (see Doshi at ¶ 129: Within this diagram, the process of verifying that a received packet, message, transaction block, or other time-based data is valid, is produced from an evaluation of a signature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart NIC disclosed in Peffers to perform transaction consensus processing as disclosed in Doshi.  One of ordinary skill in the art would have been motivated to do so to increase the integrity of the blockchain transactions (see Doshi at ¶ 112).
However, the combination of Peffers, Hu, and Doshi fails to disclose, but Robitaille, an analogous art of configuring systems via image files, discloses:
receive, from a provider of the blockchain integrated station, an encrypted binary image file; (see Robitaille at ¶ 74: At step 600, upgrade logic 112-1 obtains a secured disk image 116-1 for upgrading a virtual host 114-1, for example, from the software provider 200 or a third party. For example, the secured disk image 116-1 may be electronically provided to the host device 102-1 or physically shipped to an end user of the host device 102-1.)
decrypt the encrypted binary image file to obtain a binary image file; and (see Robitaille at ¶ 80: At step 618, upgrade logic 112-1 decrypts the manifest file and install binaries using the derived public key.)
deploy the binary image file. (see Robitaille at ¶ 82: If all of the checksums are valid, the process proceeds to step 626 and upgrade logic 112-1 executes install binaries to upgrade the virtual host 114-1.)


Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 recites the subject matter in the context of a method, which Peffers discloses (see Peffers at Abstract: Methods and apparatuses relating to accelerating blockchain transactions are described.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 recites, and Peffers discloses:
A computer-implemented system comprising: one or more blockchain integrated stations; and one or more computer memory devices coupled with the one or more blockchain integrated stations and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more blockchain integrated stations, perform one or more operations (see Peffers at FIG. 10: Circuitry 1000.)

Per Claims 3, 10, and 17: 
wherein the smart contract processing chip comprises an encryptor/decryptor and a calculator connected to the at least one central processing unit and the encryptor/decryptor, and wherein the smart contract processing chi is configured to: based on a determination that the second transaction is a ciphertext transaction, decrypt, by the encryptor/decryptor, the ciphertext transaction by using a node private key of the blockchain node device to obtain a plaintext transaction; (see Hu at ¶ 67: Second, crypto engine 422 may be configured to obtain a private key from private key buffer 410 and use the private key to decrypt the fetched data to access the account of the first user.)
encrypt, by the encryptor/decryptor, a contract status value associated with the smart contract called by the ciphertext transaction by using a service key; and (see Hu at ¶ 67: Fourth, crypto engine 422 may be configured to encrypt the updated value for writing the updated value to the ledger.)
receive, by the calculator, the plaintext transaction from the encryptor/decryptor; (see 
call, by the calculator, the smart contract corresponding to the plaintext transaction; and (see Hu at ¶ 60: As described above, system 400 may be specifically programmed to execute, and perform distributed ledger operations associated with, particular smart contracts or types of smart contracts. The array of execution units included in system 400 (i.e., at least execution engine 416, DMA engine 418, and crypto engine 422) may be capable of performing each distributed ledger operations required to execute a smart contract. As such, the hardware device (or system 400) may be configured to fully execute any smart contract. For example, by programming the programmable hardware device (or system 400), the array of execution units may be configured to execute any smart contract now known or future developed.)
send, by the calculator, the contract status value to the encryptor/decryptor for encryption. (see Hu at ¶ 67: Fourth, crypto engine 422 may be configured to encrypt the updated value for writing the updated value to the ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one accelerator disclosed in Peffers to execute a smart contract as disclosed in Hu.  One of ordinary skill in the art would have been motivated to do so to reduce the risks associated with attacks from hackers while executing the smart contracts (see Hu at ¶ 17).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers, Hu, Doshi, and Robitaille as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2017/0132635 to Caldera.
Per Claims 2, 9, and 16: The combination of Peffers, Hu, Doshi, and Robitaille discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, the combination of Peffers, Hu, Doshi, and Robitaille fails to disclose, but Caldera, an analogous art of blockchain transaction processing, discloses:
wherein the smart network card comprises a memory and a filter connected to the memory, and wherein the smart network card is configured to: store, by the memory, a transaction filtering rule;(see Caldera at ¶ 155: Components comprising device 1000 include a bus 1001, CPU 1002; memory 1003; nonvolatile memory (NVM) 1004 for holding programs and start-up code, etc.  See also ¶ 80: Further, the system may be configured to filter transactions based on transaction value and type of goods prior to acceptance rules.)
read, by the filter, the transaction filtering rule from the memory; and (see Caldera at ¶ 165: Firstly, filter transaction based on for example transaction value, or the type of goods (virtual versus physical) being transacted (step 1310). Further, in some cases, a filter may be applied on the reputation score. As a result, for example, a client might not run the review policy on suspicious users, just unknown, recognized and trusted.)
parse, by the filter, the first transaction based on the transaction filtering rule before performing the transaction consensus. (see Caldera at ¶ 165: Firstly, filter transaction based on for example transaction value, or the type of goods (virtual versus physical) being transacted (step 1310). Further, in some cases, a filter may be applied on the reputation score. As a result, for example, a client might not run the review policy on suspicious users, just unknown, recognized and trusted.)
.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers, Hu, Doshi, and Robitaille as applied to claims 3, 10, and 17 above, and further in view of U.S. Patent Pub. No. 2020/0250344 to Rahn et al.
Per Claims 4, 11, and 18: The combination of Peffers, Hu, Doshi, and Robitaille discloses the subject matter of claims 3, 10, and 17, from which claims 4, 11, and 18 depend, respectively.  However, the combination of Peffers, Hu, Doshi, and Robitaille fails to disclose, but Rahn discloses:
the smart contract processing chip comprises a negotiator, wherein the smart contract processing chip is configured to generate, by the negotiator, negotiation information (e.g., hash values), wherein the negotiation information is used to generate a file deployment key and a service secret deployment key through negotiation; (see Rahn at ¶ 31: In one embodiment, the cryptographic processor may include functionality to encrypt and decrypt data using the cryptographic keys (e.g., a numeric, alpha, or alphanumeric value) and generate hash values (e.g., using a hash function).)
the blockchain node device comprises a cryptographic accelerator card, wherein the cryptographic accelerator card comprises: a key manager and a signature module, the signature module connected to the key manager, the negotiator, and the smart network card, and wherein the cryptographic accelerator card is configured to: maintain, by the key manager, a root of trust key; and (see Rahn at ¶ 31: In one embodiment, the hardware security device (204) may include a cryptographic processor (not shown), a secure input/output (IO) interface (not shown) (to enable communication with other components in the network device), and persistent memory (not shown) (which may store various certificates (206) (described above) and various cryptographic keys, e.g., public keys (208)).)
read, by the signature module, the root of trust key; (see Rahn at ¶ 53: (ii) the private key associated with the signing certificate is obtained;)
sign, by the signature module, the negotiation information using the root of trust key to generate signed negotiation information; and (see Rahn at ¶ 53: (iii) the hash value is encrypted with the private key and an encryption algorithm to obtain a signature.)
send, by the signature module, the signed negotiation information to the provider of the blockchain integrated station via the smart network card, wherein the encrypted binary image file is generated using the using the file deployment key; and the smart contract processing chip is configured to receive the node private key and the service key using the service secret deployment key. (see Rahn at ¶ 53: The signing server also sends the signature and the signing certificate (or information related thereto) to the SIRS.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers so that software provisioned on a node has not been tampered with as disclosed in Rahn.  One of ordinary skill in the art would have been motivated to do so to increase the security of blockchain operations.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers, Hu, Doshi, and Robitaille as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent No. 10,600,009 to Augustine et al.
Per Claims 5, 12, and 19: The combination of Peffers, Hu, Doshi, and Robitaille discloses the subject matter of claims 1, 8, and 15, from which claims 5, 12, and 19 depend, respectively.  However, the combination of Peffers, Hu, Doshi, and Robitaille fails to disclose, but Augustine, an analogous art of blockchain, discloses:
comprising an off-chain computing node configured device to: based on an off-chain contract calling request initiated by the blockchain node device, execute an off-chain contract indicated by the off-chain contract calling request; and (see Augustine at 7:48-62: For example, the ecosystem layer may request execution of a smart contract (e.g., encoding on-chain functions) by the decentralized computing platform and arguments of smart contract may specify input data (which may be off-chain or on-chain data), one or more operations (which may include calls to other smart contracts or off-chain functions) pertaining to the input, outputs based on those operations (which may be inputs to other smart contracts of off-chain functions), etc., and results (e.g., one or more outputs) of the execution of the smart contract (or other smart contracts or off-chain functions) may be recorded to a record that is rendered tamper-evident by its inclusion in a state (e.g., when that state reached finality) of the decentralized computing platform, such as in a distributed ledger of a blockchain network.)
return an execution result of the off-chain contract to the blockchain node device, wherein the off-chain contract is stored in the off-chain computing node device. (see Augustine at 7:48-62: For example, the ecosystem layer may request execution of a smart contract (e.g., encoding on-chain functions) by the decentralized computing platform and arguments of smart contract may specify input data (which may be off-chain or on-chain data), one or more operations (which may include calls to other smart contracts or off-chain functions) pertaining to the input, outputs based on those operations (which may be inputs to other smart contracts of off-chain functions), etc., and results (e.g., one or more outputs) of the execution of the smart contract (or other smart contracts or off-chain functions) may be recorded to a record that is rendered tamper-evident by its inclusion in a state (e.g., when that state reached finality) of the decentralized computing platform, such as in a distributed ledger of a blockchain network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an off-chain computing node as disclosed in Augustine in the Peffers system.  The claimed invention is a combination of old elements, and in the combination each element would perform the same function as it did separately.  Further, the results of the combination would have been predictable.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers, Hu, Doshi, and Robitaille as applied to claims 1, 8, and 15 above, and further in view of  U.S. Patent Pub. No. 2016/0234026 to Wilkins et al.
Per Claims 6, 13, and 20: 
comprising a cross-chain proxy server configured to, based on an external data access request initiated by the blockchain node device, perform at least one of: (see Wilkins at ¶ 33: Crypto Bridge 135 aggregates and provides market data from Crypto Exchange(s) 155 to broker-dealer(s) 115.)
accessing a target blockchain network or a remote server to send data to the target blockchain network or the remote server; or returning an access result to the blockchain node device. (see Wilkins at ¶ 69: The request for the Crypto Level 1 data may be routed to the Crypto Bridge (906), which aggregates the data from one or more cryptographic exchanges. The Crypto Bridge retrieves the Crypto Level 1 data from the cryptographic exchanges (908, 910) and normalizes the data to produce the Crypto Level 1 data in a format used by existing systems of broker-dealers (912).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puffers to include a proxy device that accesses various blockchains as disclosed in Wilkins.  One of ordinary skill in the art would have been motivated to do so to make transactions across a plurality of blockchains.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers, Hu, Doshi, and Robitaille as applied to claims 1 and 8 above, and further in view of U.S. Patent Pub. No. 2019/0253444 to Yu et al.
Per Claims 7 and 14: 
comprising a certificate authority device configured to: based on an authentication request initiated by the blockchain node device, verify the authentication request; and (see Yu at ¶ 31: b) a receiver verifies the signature data of the initiator; if the signature data passes the authentication, communication is continued;)
based on determining the authentication request passes verification, send a digital certificate to the blockchain node device by using a root certificate, wherein the root certificate is generated based on a certificate authority service started by the certificate authority device. (see Yu at ¶ 31: the receiver transmits own digital certificate B and the signature data;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers to verify a blockchain node as disclosed in Yu.  One of ordinary skill in the art would have been motivated to do so to increase the security of the system.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers, Hu, Doshi, and Robitaille as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2019/0268141 to Pandurangan et al.
Per Claim 21: The combination of Peffers, Hu, Doshi, and Robitaille discloses the subject matter of claim 1, from which claim 21 depends.  However, the combination of Peffers, Hu, Doshi, and Robitaille fails to disclose, but Pandurangan, an analogous art of blockchain nodes, discloses:
wherein the blockchain node device comprises a flash chip storing a configuration file, wherein the smart contract processing chip comprises a field-programmable gate array (FPGA) chip, and wherein the smart contract processing chip is configured to: obtain the configuration file (e.g., bit file) from the flash chip after the FPGA chip being powered on; and (see Pandurangan at ¶ 35: A field programmable gate array (FPGA) includes a collection of programmable logic blocks and a hierarchy of reconfigurable interconnects that allow the programmable logic blocks to be selectively wired together, as specified by a configuration file (often referred to as a “bit file”).  See also ¶ 45: Furthermore, because the mining algorithm is implemented in the FPGA 130, the FPGA 130 can be reconfigured to implement different mining algorithms. In some embodiments, the non-volatile memory 140 stores different bit files, where each bit file corresponds to the implementation of a different mining algorithm (e.g., mining algorithms for Bitcoin, Ethereum, or Dash) and the processor 110 is configured to reprogram the FPGA 130 with a particular one of the bit files.)
configure the FPGA chip using the configuration file. (see Pandurangan at ¶ 45: Furthermore, because the mining algorithm is implemented in the FPGA 130, the FPGA 130 can be reconfigured to implement different mining algorithms. In some embodiments, the non-volatile memory 140 stores different bit files, where each bit file corresponds to the implementation of a different mining algorithm (e.g., mining algorithms for Bitcoin, Ethereum, or Dash) and the processor 110 is configured to reprogram the FPGA 130 with a particular one of the bit files.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peffers to dynamically reconfigure the blockchain nodes by flashing an FPGA to implement different mining algorithms as disclosed in Pandurangan.  One of ordinary skill in the art would have been motivated to do so to enable the blockchain node to mine different coins, such as Ether instead of Bitcoin, based on, for example, the value of Ether as compared to Bitcoin, thereby enabling the node to mine for the greatest value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2016/0217436 discloses a method, system and program product comprise accessing a system having a digital currency infrastructure. At least three user addresses are created. Rules for filtering acceptable transactions on the system are prepared in form of recursion base and recursion steps. Items are initiated on the system according to the defined rules. The assets transaction data is transferred to the system wherein the system links asset data and the parties to the transaction according to the said rules.
U.S. Patent Pub. No. 2021/0065317 discloses methods and systems for originating and monitoring energy transactions using distributed ledger technology are provided. In one embodiment, a method is provided that includes receiving a first request to originate a contract associated with an energy transaction. The first request may include a first draft of the contract. A first transaction may be generated based on the first draft of the contract and may be added to a distributed ledger. Transaction information regarding the energy transaction may be received and a second draft of the contract may be generated based on the transaction information. A second transaction may be generated based on the second draft of the contract and may be added to the distributed ledger.
U.S. Patent Pub. No. 2021/0014217 discloses technologies for securing a virtualization network function (VNF) image includes a security server to generate a wrapping cryptographic key to wrap a private key of the VNF image and replace the private 
U.S. Patent Pub. No. 2020/0366480 discloses a system and method is provided that verifies transfers in an on-chain Blockchain Bitcoin transaction by using a sequence of Blockchain Bitcoin transactions that establish and confirm an identity of one or more parties to the transaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685